DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 1b.	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2020 has been entered.
 
Claim Status:
1c.	Claims 1-6, 12-20, 26-28 are pending and under consideration. 

Information Disclosure Statement:

2.	The information disclosure statements filed on 12/10/2021; 12/11/2021 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  The attached references have been considered as to the merits. 
Response to Applicants’ amendment and arguments:
3. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments: 
 
3a.	All of the rejections of cancelled claims are withdrawn. 


EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   Authorization for this examiner’s amendment was given in a telephone interview with Beverly W. Lubit, (Applicants' Representative) on 22 February 2021.
The application has been amended as follows: 
In The Claims:
4a.	Claim 1, (Twice amended), in lines 5-6, after “while retaining IL-6 activity,” delete “or a chemical derivative of the IL-6 polypeptide while retaining IL-6 activity,”

4b.	Claim 15, (Twice amended), in lines 6-7, after “retaining IL-6 activity,” delete “or a chemical derivative of the IL-6 polypeptide while retaining IL-6 activity,”


Conclusion:
5.	Claims 1-6, 12-20, 26-28 are allowed.

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        22 February 2021
/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647